en,W-d3 ,oc/
                               Lee Roy Brown #1027084
                                 3001 S. Emily Drive
                                   McConnell Unit
                               Beeville, Texas 78102




                                    March    12,   2015

RE:    Trial    CT NO:    WOl-00206

Dear    Sir    or   Ma'am/

        Could I please have a copy of the court docket concerning
the Trial CT NO:          WOl-00206.     'I have included a SASE to expedite
the process.


                                                             Sincerely,

                                                             Lee/«Oy town #1027084




                      RECEIVED IN
                COURT Or reiMiNAl. APPEALS




                         elAcosta den-